UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                               No. 14-2232


FRANCYNE J. COOPER,

                Petitioner,

          v.

DIRECTOR, OFFICE OF WORKERS’ COMPENSATION PROGRAMS, UNITED
STATES DEPARTMENT OF LABOR; NORTHROP GRUMMAN SHIPBUILDING,
INCORPORATED,

                Respondents.



On Petition for Review of an Order of the Benefits Review Board
(BRB No. 14-0039).


Submitted:   April 28, 2015                  Decided:   May 11, 2015


Before GREGORY, DUNCAN, and AGEE, Circuit Judges.


Petition denied by unpublished per curiam opinion.


Francyne J. Cooper, Petitioner Pro Se.   Helen Hart Cox, OFFICE
OF WORKERS’ COMPENSATION PROGRAMS, Washington, D.C.; Mark A.
Reinhalter, UNITED STATES DEPARTMENT OF LABOR, Washington, D.C.;
Benjamin M. Mason, MASON, MASON, WALKER & HEDRICK, PC, Newport
News, Virginia, for Respondents.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

     Francyne       J.   Cooper       seeks    review      of   the   Benefits       Review

Board’s order affirming the administrative law judge’s orders

denying her motion to set aside a settlement agreement under the

Longshore     and    Harbor      Workers’          Compensation       Act,     33    U.S.C.

§§ 901-950 (2012), and denying reconsideration, and the Board’s

order   denying      reconsideration.                Our   review      of    the     record

discloses that the Board’s decisions are based upon substantial

evidence and are without reversible error.                      Accordingly, we deny

Cooper’s    motion       to   proceed     in       forma   pauperis      and      deny    the

petition    for     review      for    the     reasons      stated     by    the     Board.

Cooper v. Northrup Grumman Shipbuilding, Inc., BRB No. 14-0039

(Aug. 5 & Oct. 7, 2014).              We dispense with oral argument because

the facts and legal contentions are adequately presented in the

materials   before       this    court       and    argument     would      not     aid   the

decisional process.



                                                                       PETITION DENIED




                                              2